On June 9, 1997, it was the judgment of the court that Johnnie D. Bales be and is hereby sentenced to a term of forty (40) years on Count I: Negligent Homicide, a Felony, in the Montana State Prison in Deer Lodge, Montana. It is the judgment of the court that Johnnie D. Bales be and is hereby sentenced to a term of six (6) months on Count II: Operating a Vehicle Without Valid Liability Insurance in Effect, a Misdemeanor, in the Missoula County Jail in Missoula, Montana. The sentences on Count I and II shall run concurrently with each other. Having been convicted of a felony within five (5) years pursuant to Section 46-18-501, to-wit: the defendant was convicted of Possession of a concealed weapon, a felony, on May 31, 1991; the defendant is hereby declared a persistent felony offender. That, however, twenty (20) years of the defendant’s sentence on Count I is hereby suspended on terms and conditions as stated in the June 9,1997 judgment. Defendant shall receive credit for time served at Missoula County Jail from July 3,1996, through December 2,1996; in the amount of one hundred fifty-three (153) days.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Johnnie D. Bales for representing himself in this matter.